     Case 1:18-cv-03556-DLC Document 92 Filed 05/07/19 Page 1 of 5




United States District Court
Southern District of New York
____________________________________
                                    )
Michael Pugh,                       )
                                    )
                   Plaintiff,       )
                                    )                 No. 18cv3556(LGS)
       - against -                  )
                                    )
Iliya Meric,                        )
                                    )
                   Defendant.       )
                                    )
____________________________________)

                                    Joint Pretrial Order

1.      Counsel

Plaintiff:              David Abrams
                        305 Broadway Suite 601
                        New York, NY 10007
                        212-897-5821
                        dnabrams@gmail.com

Defendant:              Joshua D. Levin-Epstein
                        Levin-Epstein & Associates PC
                        1 Penn Plaza Suite 2527
                        New York, NY 10119
                        212-792-0046
                        joshua@levinepstein.com

2.      Jurisdiction

Plaintiff's position:   This matter is subject to federal question jurisdiction in that it is
                        brought pursuant to the Fair Labor Standards Act ("FLSA") and its
                        state law analogues.

Defendant's position:

                                 [continued on next page]
     Case 1:18-cv-03556-DLC Document 92 Filed 05/07/19 Page 2 of 5




3.     Claims and Defenses

Plaintiff's Claims:

A.      Fair Labor Standards Act (29 USC 201 et seq):        Plaintiff asserts that he
regularly worked in excess of 40 hours per week but was not paid overtime premiums by
his former employer. Plaintiff asserts that the Defendant -- who was the owner and
principle officer of the employer -- is an employer within the meaning of the Fair Labor
Standards Act.

B.      New York Minimum Wage Act (12 N.Y.C.R.R. 141-1.1 et seq): Plaintiff asserts
parallel liability under the State Minimum Wage Act.

C.      New York Labor Law (New York Labor Law Section 191 et seq): Plaintiff
alleges that the Defendant failed to pay earned commissions.

D.      New York Wage Theft Prevention Act (New York Labor Law Section 195, 198):
Plaintiff alleges that Defendant failed to provide proper notice under the Wage Theft
Prevention Act of his terms of employment and weekly hours worked.

E.     Plaintiff has not asserted any claims that are not to be tried.

Defendants' Defenses:



4.     Jury or Bench Trial

       This matter is jury-waived. Trial is anticipated to last 1 day.

5.     Consent to Trial by Magistrate Judge

       The parties have not consented to trial by magistrate judge.

7.     Witnesses

Plaintiff's Witnesses:

         Plaintiff intends to offer his own testimony as to (1) his days and hours of work;
(2) his rate of pay; (3) notifications provided to him; (4) his processing of credit card
transactions; and (5) the relationship among himself; the Defendant; and the corporate
employer he worked for.

Defendant's witnesses:




                                              2
      Case 1:18-cv-03556-DLC Document 92 Filed 05/07/19 Page 3 of 5




8.      Deposition Designations

Plaintiff's Deposition Designations:

        Meric Deposition 7:25-8:17
        Meric Deposition 13:16-14:25
        Meric Deposition 17:8-17:19
        Meric Deposition 19:15-19:21

Defendant's Deposition Designations:

        The parties stipulate to the following:

       a.     Plaintiff was employed by the Defendant and the Defendant is subject to
coverage under applicable laws, i.e. the Fair Labor Standards Act; the New York Labor
Law; the New York Minimum Wage Act; and the New York Wage Theft Prevention Act.

9.      Exhibits & Discovery Materials

        Plaintiff's Exhibits & Discovery Materials

1.      Defendant's Time Records (Pugh 0001-0002)

2.      Defendant Recommendation Letter for Pugh (Pugh 0004)

3.      Paystubs (Pugh 0005-0017)

4.      Plaintiff Request for Admission and Transmittal Letter

5.      Defendant Response to Request for Admission

6.      Email Correspondence Concerning Requests for Admission

        Defendant's Exhibits

        Defendant's Exhibits & Discovery Materials

10.     In Limine Motions

        None




                                              3
      Case 1:18-cv-03556-DLC Document 92 Filed 05/07/19 Page 4 of 5




11.      Uncontested Facts

       1.       Plaintiff was employed by Shirtbrands Global LLC for approximately 1
year until his separation from employment in or about May of 2017.

       2.    At all times relevant to this matter, Defendant Iliya Meric was the co-
owner and managing director of Shirtbrands Global LLC.

         12.    Statement of Damages

         Plaintiff's Statement of Damages

       1.      Overtime - Back wages: At least approximately 50 hours, multiplied by
an overtime rate of at least $15 per hour, gives a total of at least approximately $750.00

         2.     Liquidated Damages: An additional $750.00

       3.     Wage Theft Prevention Act: $5000 for failure to provide a wage notice
and $5000 for failure to provide accurate pay stubs for a total of $10,000.

       4.      Commissions: 4% times $10,000 per month over 12 months is
approximately $4800. Total commissions actually paid were less than approximately
$500 so total commissions sought are approximately $4300.

         5.     Liquidated damages on Commissions: $4300.

       6.     Prejudgment Interest: 9% for 2 years is 18% for a total of at least
approximately $1550.

       7.     Attorneys fees: At least 20 hours at $400 per hour for a total of at least
approximately $8,000.
                                    Respectfully submitted,



                                      ___________________________

                                      David Abrams
                                       Attorney for Plaintiff
                                      Pugh
                                      305 Broadway Suite 601
                                      New York, NY 10007
                                      Tel. 212-897-5821
Dated:          New York, NY
                May 7, 2009



                                             4
    Case 1:18-cv-03556-DLC Document 92 Filed 05/07/19 Page 5 of 5




                            Respectfully submitted,


                            ___________________________

                            Joshua Levin-Epstein, Esq.
                            Levin-Epstein & Associates PC
                            1 Penn Plaza Suite 2527
                            New York, NY 10119
                            212-792-0046

Dated:     New York, NY
           May 7, 2009




                                  5
